SEPARATION AGREEMENT This agreement (the “Agreement”) effective on the last day executed below, is entered into betweenI. ANDREW WEERARTNE (“Employee”) and CHINA DIRECT, INC., a Florida corporation (“Employer”) relating to Employee’s employment and separation from employment with Employer and its subsidiaries. In consideration of the execution and delivery of the Agreement and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereby agree as follows: 1. Separation from Employment and Severance Payment. 1.1. Employee’s separation will be effective May 22, 2009 (the “Separation Date”).Employee will receive: (i) on the date this agreement is signed by the parties, the cash portion of his pay for earnings from May 1, 2009 through May 31, 2009 in the amount of $4,166.66 less certain payroll deductions in the amount of $318.75 for Medicare and FICA; and (ii) upon expiration of the Revocation Period, as hereinafter defined, 34,367 shares of China Direct, Inc. common stock (the “Stock Based Compensation”).The shares included in the Stock Based Compensation have been registered by the Company under the Securities Act of 1933, as amended.The cash payment and stock award covers all of the Employer’s obligations to Employee.Employee acknowledges that no other compensation, vacation pay, sick pay or any other money is currently owed to Employee. 2. Covenants of Employee. 2.1. As of the Separation Date, Employee shall resign as Employer’s Chief Financial Officer and from any and all other offices or positions Employee may have had with Employer or any of its subsidiaries or affiliated companies effective on the Separation Date.Employee agrees to sign a form of resignation letter attached hereto as Exhibit A. Employee hereby confirms that Employee’s resignation was not the result of any disagreement with Employer on any matter relating to its operation, policies (including accounting or financial policies) or practices. 2.2. In exchange for the promises which Employer makes in this Agreement, Employee promises to waive and to release Employer and its subsidiaries, including but not limited to, China Direct Investments, Inc., from liability for all rights and claims, whether or not they are presently known to exist, that Employee has against Employer relating in any way to Employee’s employment or separation from employment with Employer and its subsidiaries. 2.3. The rights and claims which Employee waives and releases in this Agreement include, to every extent allowed by law, those arising under the Employee Retirement Income Security Act of 1974, the Civil Rights Acts of 1866, 1871, 1964 and 1991, the Rehabilitation Act of 1973, the Fair Labor Standards Act, the Equal Pay Act of 1963, the Vietnam Era Veteran’s Readjustment Assistance Act of 1974, the Occupational safety and Health Act, the Immigration reform and Control Act of 1986, the Americans with Disabilities Act, the Age Discrimination in Employment Act of 1967, the Older Worker’s Benefit Protection Act, and the Florida Civil Rights Act.This is not a complete list, and Employee waives and releases all similar rights and claims under all other federal, state and local discrimination provisions and all other statutory and common law causes of action relating in any way to Employee’s employment or separation from employment with
